Browne, Justice, delivered the opinion of the Court : This was an action commenced originally by the plaintiff against the defendant, before a justice of the peace of Cook county, and judgment rendered for the plaintiff for @86,81 and costs, from which decision of the justice of the peace, the defendant appealed to the Cook Circuit Court. The defendant moved the Circuit Court to dismiss the suit for want of jurisdiction, and said motion was sustained, and the suit dismissed. The plaintiff, Hugunin, excepted to the opinion of the Court in dismissing the suit, and assigns for error the dismission of the suit, and giving judgment for costs for the defendant. The summons issued by the justice, was to answer for a failure to pay the plaintiff a demand not exceeding one hundred dollars. The transcript of the justice shows an account of debits amounting to @909,00, and credits to the amount of @833,19, and a balance of @86,81 struck in favor of the plaintiff. The words of the statute of 2d March, 1833,(3) are “ although said debt or demand may have been originally over one hundred dollars and reduced below that sum by fair credits ” &c. It appears, in this case that the demand far exceeded one hundred dollars, but was reduced by credits appearing on the account, to a sum within the jurisdiction of the magistrate. No evidence was adduced showing that the credit was given solely for the purpose of conferring jurisdiction, as appears by the bill of exceptions. We are to presume the credits were fair, until the contrary is shown, which has not been. The judgment of the Circuit'Court of Cook County is reversed with costs, and the cause remanded to the Circuit Court to be tried de novo. Judgment reversed. Note. See Simpson v. Rawlings, Ante 28; Bowers v. Green, Ante 42; Tindall v. Meeker, Ante 137; Sands v. Delap, Ante 168; Mitcheltree v. Sparks, Ante 198; note to Trader et al. v. McKee, Ante 560. See, also, Newland v. Nees, 3 Blackf. 460.   R. L. 415; Gale’s Stat. 425.